Citation Nr: 1243220	
Decision Date: 12/18/12    Archive Date: 12/27/12

DOCKET NO.  10-05 476	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder.


ATTORNEY FOR THE BOARD

A.E.H. Gibson, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from December 1965 to February 1966.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico, which denied service connection for a neuropsychiatric disorder.  The Veteran timely filed an appeal.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran claims that his current neuropsychiatric disorder was incurred in or aggravated by active duty service.  After careful consideration, and for the reasons discussed below, the Board finds that additional development of the record is necessary before the issue on appeal may be decided on its merits.  

In general, service connection may be granted for any current disability that is the result of a disease contracted or an injury sustained while on active duty service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2012).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and, (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 (1995).

A veteran who served on active duty after December 31, 1946, is considered to have been in sound condition when examined, accepted, and enrolled for service, except as to: defects, infirmities, or disorders noted at entrance into service; or, where clear and unmistakable evidence demonstrates that an injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. §§ 1111, 1137 (West 2002); 38 C.F.R. § 3.304(b) (2012).  This "presumption of sound condition" only arises when a currently claimed disability was not detected and noted on an entrance examination report.  See Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  The applicable regulation further provides "[o]nly such conditions as are recorded in examination reports are to be considered as noted," and that "[h]istory of pre-service existence of conditions recorded at the time of examination does not constitute a notation of such conditions."  38 C.F.R. § 3.304(b) (2012).  Here, the Veteran's psychiatric system was found to be normal in his pre-induction examination, see Report of Medical Examination dated August 4, 1965, so the presumption of sound condition applies.

To rebut the presumption of sound condition, VA must show, by clear and unmistakable evidence, both that the injury or disease preexisted entrance into the service and that the injury or disease was not aggravated by service.  See VAOPGCPREC 3-2003; Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).  If the presumption of sound condition is rebutted, then a veteran's claim for service connection must be denied.  Wagner, 370 F.3d at 1096.  If the presumption of sound condition is not rebutted, then VA proceeds with analyzing the veteran's service connection claim under the steps described in Shedden, supra.

As mentioned above, the Veteran's service treatment records (STRs) indicate that he was clinically evaluated as having normal neurologic and psychiatric systems in his pre-induction examination.  See Report of Medical Examination dated August 4, 1965.

In January 1966, the Veteran, who reportedly had been doing well, felt nervous while eating.  The nervous feeling was accompanied by tremors and dizziness.  He headed back to his barracks, and was witnessed falling down some stairs.  Following this incident, an "attack" occurred whereby the Veteran was biting himself, among other symptoms not enumerated.  The Veteran was referred to have an evaluation.  See STR dated January 11, 1966.

A Medical Evaluation Board examination determined the Veteran had mixed neurosis of a chronic type with anxiety and hysterical features, as well as borderline features, and that he was disqualified from service.  The report of the examination indicated the Veteran's psychiatric system was abnormal, while his neurologic system remained normal.  See Report of Medical Examination dated January 20, 1966.

The clinical record of the Medical Evaluation Board examination shows that the Veteran had some mental health symptoms prior to entering service.  In school, he became upset easily and cried frequently, he felt inferior to his peers and had difficulty concentrating on his studies.  He worked with his father in a factory briefly prior to service, but was dismissed due to nervousness.  He told physicians that he had an attack shortly before induction, and then after induction.  He reported that he heard voices while in school, and that he felt tempted by the devil to abscond from service.  The Veteran's mental status at that time was tense, immature, and rather blunted.  He cried easily, and admitted to auditory hallucinations and feelings of depersonalization.  He also indicated he frequently worried, felt weak and tired, and that he occasionally felt like he was suspended in the air.  Laboratory studies were within normal limits.  The Veteran was diagnosed with mixed neurosis, chronic with anxiety and hysterical features and borderline features.  The physician indicated that the diagnosis was not incurred in the line of duty, and that it existed prior to service (EPTS).  See STR dated January 26, 1966.

The Veteran filed his service connection claim for a psychiatric disorder in March 2009.  Since that time, he has been diagnosed with alcohol induced mood and psychotic disorder, alcohol dependence, dementia not otherwise specified (see VA medical record dated April 21, 2009); paranoid schizophrenia, and major depression (see Dr. J.J.R.V., dated October 19, 2009).  Dr. J.J.R.V. also opined that the Veteran's mental condition is related to service.  Id.

A June 2011 VA examination opined that the Veteran's alcohol induced mood and psychotic disorder were not caused or aggravated by service.  See VA examination dated June 24, 2011.  

The Board finds that the medical opinion evidence currently of record is inadequate  for adjudicatory purposes, and another VA examination and opinion is needed before the claim can be addressed on the merits.  Indeed, the above-referenced opinion by Dr. J.J.R.V. that the Veteran's mental condition is related to service has little probative value.  It is not supported by rationale, and is therefore inconclusive and speculative.  As such, it cannot be used alone to support the Veteran's claim.  Beausoliel v. Brown, 8 Vet. App. 459, 463 (1996); Libertine v. Brown, 9 Vet. App. 521, 523 (1996).

The June 2011 VA examination report is incomplete, as the VA examiner did not opine on all relevant diagnoses.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (a claimant may be granted service connection for a disability diagnosed during the pendency of the claim even if it resolves prior to adjudication).  Here, the VA examiner only discussed the Veteran's diagnosed alcohol induced mood and psychotic disorder, without discussing other diagnoses of record to include dementia, paranoid schizophrenia, or major depression.  Even if the VA examiner did not find those diagnoses appropriate to the Veteran at the time of examination, they should have been addressed.

The VA examination report is also inadequate because the articulated opinion does not comport with the laws and regulations pertaining to aggravation, as set forth above.  As discussed, in order to overcome the presumption of sound condition, VA must show clear and unmistakable evidence that the claimed disability both preexisted service and was not aggravated in service.  See VAOPGCPREC 3-2003; Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).  Here, the VA examiner opined that one of the diagnoses was not aggravated in service, but made no finding as to whether it preexisted service.  Each diagnosis must be addressed for determinations as to whether they preexisted service and whether they were aggravated in service, along with consideration of the diagnosis and findings made by the Medical Evaluation Board prior to the Veteran's separation from service.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should contact the Veteran and request that he identify any additional medical treatment he has received regarding his psychiatric disorder, and any other mental health symptoms.  The RO/AMC should take appropriate steps to secure copies of any such treatment reports identified that are not already in the record on appeal.  The RO/AMC should send the Veteran release forms to obtain all relevant records from Dr. J.J.R.V.  Efforts to obtain these records should be memorialized in the Veteran's VA claims file, and all records obtained should be associated with the claims file.  

2.  After completion of the above, the RO/AMC should schedule the Veteran for another VA examination to determine the nature and etiology of the Veteran's psychiatric disorder.  A copy of this Remand, and the claims file, must be made available to the VA examiner for review.  The examination report should include a discussion of the Veteran's documented medical history and symptoms, and offer a complete rationale for the given diagnoses and all medical opinions.  

For each diagnosis provided since March 2009 (alcohol induced mood and psychotic disorder, alcohol dependence, dementia NOS, paranoid schizophrenia, and major depression) as well as any other psychiatric disorder diagnosed on examination, the VA examiner should address the following:

(A)  Is it undebatable that the specified psychiatric disorder preexisted the Veteran's active duty service?  If so, is it also undebatable that this preexisting disorder was not aggravated by active duty service?

(B)  If the answer is "no" to the questions in paragraph (A), is it as likely as not that the specified psychiatric disorder is had its onset in service or is otherwise related to service?

3.  Following completion of the foregoing, and after undertaking any other development it deems necessary, the RO/AMC should review the Veteran's entire record and readjudicate the Veteran's service connection claim.  If the claim is denied, the RO/AMC should provide the Veteran with a supplemental statement of the case (SSOC) and allow an appropriate period of time for response.  Thereafter, the claims file should be returned to the Board (with any appropriate Spanish to English language translations) for further appellate review, if otherwise in order.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


